DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 8, 2022 has been entered.  Claims 1 – 25 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 35 U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed May 6, 2022.
Response to Arguments
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant’s additional arguments with respect to claims 1 -– 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Application Publication No. 2019/0348047), hereinafter Li, in view of Byrne et al. (US Patent No. 9,729,690), hereinafter Byrne, and Cartwright et al. (US Patent Application Publication No. 2021/0035563), hereinafter Cartwright.
Regarding claim 1, Li discloses a method for voice responses, the method comprising:
gathering user data from at least one connected device (Paragraph 0035, lines 1-3, "In one embodiment, the integrated speech recognition system may receive the user data from a connected device");
and engaging with the user through the at least one connected device (Paragraph 0021, lines 1-5, "Each of the speech recognition servers 150 and 160 may be a cloud server which is responsible for using a speech recognition engine to provide a speech recognition service to the connected devices (e.g., the user device 110 and the integrated speech recognition system 170) on the Internet 140.").
Li does not specifically disclose: training a voice response system based on the gathered user data, wherein the trained voice response system includes a plurality of predefined voice menus; identifying a wakeup signal based on the trained voice response system; determining that user engagement is intended based on identifying the wakeup signal.
Byrne teaches:
training a voice response system based on the gathered user data (Column 2, lines 52-57, “One aspect of the invention is directed to a voice interface system and corresponding methods that dynamically adapt to interact with a user in a natural conversational style.”; Column 3, lines 12-19, “Since human discourse changes both during conversations and between conversations, embodiments of the system are user-specific and can adapt to a user's needs. In other words, the system can be trained to develop a personality and structure that serves an individual user better by tracking and monitoring the user's behavior during each interaction. In addition, in certain embodiments, the user can train the system by setting up a user profile to customize the system.”),
wherein the trained voice response system includes a plurality of predefined voice menus (Column 13, lines 16-17, “In embodiments of the system, the VUI includes menus that adjust based on familiarity of the user with the system.”; Column 14, lines 2-5, “In accordance with one aspect of the invention, first-time users will hear a brief (e.g., two or three minute) tutorial that will outline the overall structure of the VUI domains, menus, and major features.”; The voice user interface (VUI) menus before being adjusted read on the predefined voice menus.).
Byrne teaches training a voice response system using user data, with the voice response system including predefined voice menus, in order to dynamically adapt a voice user interface to interact with a user in a natural conversational style (Column 4, lines 28-32, “Information management systems and corresponding methods, according to one or more embodiments of the invention, facilitate and provide electronic services for interactive voice systems that dynamically adapt to interact with a user in a natural conversational style.”).
Li and Byrne are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Byrne to train a voice response system using user data, with the voice response system including predefined voice menus.  Doing so would allow for dynamically adapting a voice user interface to interact with a user in a natural conversational style.
Li in view of Byrne does not specifically disclose: identifying a wakeup signal based on the trained voice response system; determining that user engagement is intended based on identifying the wakeup signal.
Cartwright teaches:
identifying a wakeup signal based on the trained voice response system (Paragraph 0019, lines 7-13, "For example, in a system (including orchestrated smart audio devices) which needs to indicate when it has heard a wakeword (uttered by a user) and is attentive to (i.e., listening for) a command from the user, training in accordance with an embodiment of the invention may be performed to train at least one element of the system to recognize a wakeword"); 
determining that user engagement is intended based on identifying the wakeup signal (Paragraph 0006, lines 11-16, "Following a wakeword event, a device may enter a state (i.e., an “awakened” state or a state of “attentiveness”) in which it listens for a command and passes on a received command to a larger, more computationally-intensive device (e.g., recognizer) or system.").
Cartwright teaches training a voice response system to identify a wake signal and determining the user’s intention to interact with the voice response system based on receiving the wake signal allows for estimating the user’s location (Paragraph 0019, lines 21-31, "In some embodiments, each wakeword detector (or each smart audio device including a wakeword detector), or another subsystem (e.g., a classifier) of the system, is configured to estimate a user's location (e.g., in which of a number of different zones the user is located) by applying a classifier driven by multiple acoustic features derived from at least some of the microphones (e.g., asynchronous microphones). The goal may not be to estimate the user's exact location but to form a robust estimate of a discrete zone (e.g., in the presence of heavy noise and residual echo).").
Li, Byrne, and Cartwright are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne to incorporate the teachings of Cartwright to train a voice response system to identify a wake signal and determine the user’s intention to interact with the voice response system based on receiving the wake signal.  Doing so would allow for estimating the user’s location.
Regarding claim 9, Li discloses a computer system for voice responses, comprising: one or more processors (Figure 2, controller 20), one or more computer-readable memories (Figure 2, storage device 30), one or more computer-readable tangible storage medium (Figure 2, storage device 30), and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:
gathering user data from at least one connected device (Paragraph 0035, lines 1-3, "In one embodiment, the integrated speech recognition system may receive the user data from a connected device");
and engaging with the user through the at least one connected device (Paragraph 0021, lines 1-5, "Each of the speech recognition servers 150 and 160 may be a cloud server which is responsible for using a speech recognition engine to provide a speech recognition service to the connected devices (e.g., the user device 110 and the integrated speech recognition system 170) on the Internet 140.").
Li does not specifically disclose: training a voice response system based on the gathered user data; identifying a wakeup signal based on the trained voice response system; determining that user engagement is intended based on identifying the wakeup signal.
Byrne teaches:
training a voice response system based on the gathered user data (Column 2, lines 52-57, “One aspect of the invention is directed to a voice interface system and corresponding methods that dynamically adapt to interact with a user in a natural conversational style.”; Column 3, lines 12-19, “Since human discourse changes both during conversations and between conversations, embodiments of the system are user-specific and can adapt to a user's needs. In other words, the system can be trained to develop a personality and structure that serves an individual user better by tracking and monitoring the user's behavior during each interaction. In addition, in certain embodiments, the user can train the system by setting up a user profile to customize the system.”),
wherein the trained voice response system includes a plurality of predefined voice menus (Column 13, lines 16-17, “In embodiments of the system, the VUI includes menus that adjust based on familiarity of the user with the system.”; Column 14, lines 2-5, “In accordance with one aspect of the invention, first-time users will hear a brief (e.g., two or three minute) tutorial that will outline the overall structure of the VUI domains, menus, and major features.”; The voice user interface (VUI) menus before being adjusted read on the predefined voice menus.).
Byrne teaches training a voice response system using user data, with the voice response system including predefined voice menus, in order to dynamically adapt a voice user interface to interact with a user in a natural conversational style (Column 4, lines 28-32, “Information management systems and corresponding methods, according to one or more embodiments of the invention, facilitate and provide electronic services for interactive voice systems that dynamically adapt to interact with a user in a natural conversational style.”).
Li and Byrne are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Byrne to train a voice response system using user data, with the voice response system including predefined voice menus.  Doing so would allow for dynamically adapting a voice user interface to interact with a user in a natural conversational style.
Li in view of Byrne does not specifically disclose: identifying a wakeup signal based on the trained voice response system; determining that user engagement is intended based on identifying the wakeup signal.
Cartwright teaches:
identifying a wakeup signal based on the trained voice response system (Paragraph 0019, lines 7-13, "For example, in a system (including orchestrated smart audio devices) which needs to indicate when it has heard a wakeword (uttered by a user) and is attentive to (i.e., listening for) a command from the user, training in accordance with an embodiment of the invention may be performed to train at least one element of the system to recognize a wakeword."); 
determining that user engagement is intended based on identifying the wakeup signal (Paragraph 0006, lines 11-16, "Following a wakeword event, a device may enter a state (i.e., an “awakened” state or a state of “attentiveness”) in which it listens for a command and passes on a received command to a larger, more computationally-intensive device (e.g., recognizer) or system.").
Cartwright teaches training a voice response system to identify a wake signal and determining the user’s intention to interact with the voice response system based on receiving the wake signal allows for estimating the user’s location (Paragraph 0019, lines 21-31, "In some embodiments, each wakeword detector (or each smart audio device including a wakeword detector), or another subsystem (e.g., a classifier) of the system, is configured to estimate a user's location (e.g., in which of a number of different zones the user is located) by applying a classifier driven by multiple acoustic features derived from at least some of the microphones (e.g., asynchronous microphones). The goal may not be to estimate the user's exact location but to form a robust estimate of a discrete zone (e.g., in the presence of heavy noise and residual echo).").
Li, Byrne, and Cartwright are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne to incorporate the teachings of Cartwright to train a voice response system to identify a wake signal and determine the user’s intention to interact with the voice response system based on receiving the wake signal.  Doing so would allow for estimating the user’s location.
Regarding claim 17, Li discloses a computer program product for voice responses, comprising: one or more non-transitory computer-readable storage media (Figure 2, storage device 30) and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor (Figure 2, controller 20) to cause the processor to perform a method comprising:
gathering user data from at least one connected device (Paragraph 0035, lines 1-3, "In one embodiment, the integrated speech recognition system may receive the user data from a connected device");
and engaging with the user through the at least one connected device (Paragraph 0021, lines 1-5, "Each of the speech recognition servers 150 and 160 may be a cloud server which is responsible for using a speech recognition engine to provide a speech recognition service to the connected devices (e.g., the user device 110 and the integrated speech recognition system 170) on the Internet 140.").
Li does not specifically disclose: training a voice response system based on the gathered user data; identifying a wakeup signal based on the trained voice response system; determining that user engagement is intended based on identifying the wakeup signal.
Byrne teaches:
training a voice response system based on the gathered user data (Column 2, lines 52-57, “One aspect of the invention is directed to a voice interface system and corresponding methods that dynamically adapt to interact with a user in a natural conversational style.”; Column 3, lines 12-19, “Since human discourse changes both during conversations and between conversations, embodiments of the system are user-specific and can adapt to a user's needs. In other words, the system can be trained to develop a personality and structure that serves an individual user better by tracking and monitoring the user's behavior during each interaction. In addition, in certain embodiments, the user can train the system by setting up a user profile to customize the system.”),
wherein the trained voice response system includes a plurality of predefined voice menus (Column 13, lines 16-17, “In embodiments of the system, the VUI includes menus that adjust based on familiarity of the user with the system.”; Column 14, lines 2-5, “In accordance with one aspect of the invention, first-time users will hear a brief (e.g., two or three minute) tutorial that will outline the overall structure of the VUI domains, menus, and major features.”; The voice user interface (VUI) menus before being adjusted read on the predefined voice menus.).
Byrne teaches training a voice response system using user data, with the voice response system including predefined voice menus, in order to dynamically adapt a voice user interface to interact with a user in a natural conversational style (Column 4, lines 28-32, “Information management systems and corresponding methods, according to one or more embodiments of the invention, facilitate and provide electronic services for interactive voice systems that dynamically adapt to interact with a user in a natural conversational style.”).
Li and Byrne are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Byrne to train a voice response system using user data, with the voice response system including predefined voice menus.  Doing so would allow for dynamically adapting a voice user interface to interact with a user in a natural conversational style.
Li in view of Byrne does not specifically disclose: identifying a wakeup signal based on the trained voice response system; determining that user engagement is intended based on identifying the wakeup signal.
Cartwright teaches:
identifying a wakeup signal based on the trained voice response system (Paragraph 0019, lines 7-13, "For example, in a system (including orchestrated smart audio devices) which needs to indicate when it has heard a wakeword (uttered by a user) and is attentive to (i.e., listening for) a command from the user, training in accordance with an embodiment of the invention may be performed to train at least one element of the system to recognize a wakeword."); 
determining that user engagement is intended based on identifying the wakeup signal (Paragraph 0006, lines 11-16, "Following a wakeword event, a device may enter a state (i.e., an “awakened” state or a state of “attentiveness”) in which it listens for a command and passes on a received command to a larger, more computationally-intensive device (e.g., recognizer) or system.").
Cartwright teaches training a voice response system to identify a wake signal and determining the user’s intention to interact with the voice response system based on receiving the wake signal allows for estimating the user’s location (Paragraph 0019, lines 21-31, "In some embodiments, each wakeword detector (or each smart audio device including a wakeword detector), or another subsystem (e.g., a classifier) of the system, is configured to estimate a user's location (e.g., in which of a number of different zones the user is located) by applying a classifier driven by multiple acoustic features derived from at least some of the microphones (e.g., asynchronous microphones). The goal may not be to estimate the user's exact location but to form a robust estimate of a discrete zone (e.g., in the presence of heavy noise and residual echo).").
Li, Byrne, and Cartwright are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne to incorporate the teachings of Cartwright to train a voice response system to identify a wake signal and determine the user’s intention to interact with the voice response system based on receiving the wake signal.  Doing so would allow for estimating the user’s location.
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Byrne and Cartwright, and further in view of Gordon et al. (US Patent Application Publication No. 2018/0197439), hereinafter Gordon.
Regarding claim 2, Li in view of Byrne and Cartwright discloses the method as claimed in claim 1, but does not specifically disclose: wherein the at least one connected device is an augmentative and alternative communication device.
Gordon teaches: wherein the at least one connected device is an augmentative and alternative communication device (Paragraph 0035, lines 1-4, "In some embodiments, the speech enhancement system 1a may further include an AAC device (not shown) that make coping with speech disorders (e.g., dysarthria) easier.").  Gordon teaches the use of an augmentative and alternative communication device with a voice response system to allow for the use of the voice response system without requiring fully intelligible speech.  (Paragraph 0035, lines 4-8, "The AAC device may include a speech synthesis module, a text-based telephones, etc. which allow individuals (who are not intelligible, or may be in the later stages of a progressive illness), to continue to be able to communicate without the need for fully intelligible speech.").
Li, Byrne, Cartwright, and Gordon are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Gordon to use an augmentative and alternative communication device with a voice response system.  Doing so would allow for the use of a voice response system without requiring fully intelligible speech.
Regarding claim 10, Li in view of Byrne and Cartwright discloses the computer system as claimed in claim 9, but does not specifically disclose: wherein the at least one connected device is an augmentative and alternative communication device.
Gordon teaches: wherein the at least one connected device is an augmentative and alternative communication device (Paragraph 0035, lines 1-4, "In some embodiments, the speech enhancement system 1a may further include an AAC device (not shown) that make coping with speech disorders (e.g., dysarthria) easier.").  Gordon teaches the use of an augmentative and alternative communication device with a voice response system to allow for the use of the voice response system without requiring fully intelligible speech.  (Paragraph 0035, lines 4-8, "The AAC device may include a speech synthesis module, a text-based telephones, etc. which allow individuals (who are not intelligible, or may be in the later stages of a progressive illness), to continue to be able to communicate without the need for fully intelligible speech.").
Li, Byrne, Cartwright, and Gordon are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Gordon to use an augmentative and alternative communication device with a voice response system.  Doing so would allow for the use of a voice response system without requiring fully intelligible speech.
Regarding claim 18, Li in view of Byrne and Cartwright discloses the computer program product as claimed in claim 17, but does not specifically disclose: wherein the at least one connected device is an augmentative and alternative communication device.
Gordon teaches: wherein the at least one connected device is an augmentative and alternative communication device (Paragraph 0035, lines 1-4, "In some embodiments, the speech enhancement system 1a may further include an AAC device (not shown) that make coping with speech disorders (e.g., dysarthria) easier.").  Gordon teaches the use of an augmentative and alternative communication device with a voice response system to allow for the use of the voice response system without requiring fully intelligible speech.  (Paragraph 0035, lines 4-8, "The AAC device may include a speech synthesis module, a text-based telephones, etc. which allow individuals (who are not intelligible, or may be in the later stages of a progressive illness), to continue to be able to communicate without the need for fully intelligible speech.").
Li, Byrne, Cartwright, and Gordon are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Gordon to use an augmentative and alternative communication device with a voice response system.  Doing so would allow for the use of a voice response system without requiring fully intelligible speech.
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Byrne and Cartwright, and further in view of Kim (US Patent Application Publication No. 2021/0327418).
Regarding claim 3, Li in view of Byrne and Cartwright discloses the method as claimed in claim 1, but does not specifically disclose: wherein training the voice response system based on the gathered user data further comprises: predicting a topic of a voice request using a long short term memory recurrent neural network.
Kim teaches: wherein training the voice response system based on the gathered user data further comprises: predicting a topic of a voice request using a long short term memory recurrent neural network (Paragraph 0001, lines 1-3, "The present invention relates to an artificial intelligence apparatus for performing voice control using a voice extraction filter, and a method for the same."; Paragraph 0135, lines 1-4, "The processor 180 may determine or predict at least one executable operation of a terminal, based on information determined or generated by using a data analysis algorithm and a machine learning algorithm."; Paragraph 0138, lines 3-6, "Also, each of the sub-modules may provide various functions in addition to vocabulary index, user data, a work flow model, a service model, and an automatic speech recognition (ASR) system."; Paragraph 0041, lines 1-3, "The ANN may include network models such as a deep neural network (DNN), a recurrent neural network (RNN)"; Paragraph 0281, lines 1-3, "The ANN in the example of FIG. 7 includes a convolutional layer, a bidirectional Long-Short Term Memory (LSTM) layer and a fully-connected layer.").  Kim teaches predicting the intention of a voice request using a long-short term memory recurrent neural network in order to determine the identity of the user making the request (Paragraph 0001, lines 3-9, "More particularly, the present invention provides an AI apparatus for extracting a voice of each user from a voice input using a voice extraction filter for each user, for recognizing the extracted voice for each user, and for performing voice control corresponding to the recognized intention information of the voice, and a method for the same.").
Li, Byrne, Cartwright, and Kim are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Kim to predict the intention of a voice request using a long-short term memory recurrent neural network.  Doing so would allow for determining the identity of the user making the request.
Regarding claim 11, Li in view of Byrne and Cartwright discloses the computer system as claimed in claim 9, but does not specifically disclose: wherein training the voice response system based on the gathered user data further comprises: predicting a topic of a voice request using a long short term memory recurrent neural network.
Kim teaches: wherein training the voice response system based on the gathered user data further comprises: predicting a topic of a voice request using a long short term memory recurrent neural network (Paragraph 0001, lines 1-3, "The present invention relates to an artificial intelligence apparatus for performing voice control using a voice extraction filter, and a method for the same."; Paragraph 0135, lines 1-4, "The processor 180 may determine or predict at least one executable operation of a terminal, based on information determined or generated by using a data analysis algorithm and a machine learning algorithm."; Paragraph 0138, lines 3-6, "Also, each of the sub-modules may provide various functions in addition to vocabulary index, user data, a work flow model, a service model, and an automatic speech recognition (ASR) system."; Paragraph 0041, lines 1-3, "The ANN may include network models such as a deep neural network (DNN), a recurrent neural network (RNN)"; Paragraph 0281, lines 1-3, "The ANN in the example of FIG. 7 includes a convolutional layer, a bidirectional Long-Short Term Memory (LSTM) layer and a fully-connected layer.").  Kim teaches predicting the intention of a voice request using a long-short term memory recurrent neural network in order to determine the identity of the user making the request (Paragraph 0001, lines 3-9, "More particularly, the present invention provides an AI apparatus for extracting a voice of each user from a voice input using a voice extraction filter for each user, for recognizing the extracted voice for each user, and for performing voice control corresponding to the recognized intention information of the voice, and a method for the same.").
Li, Byrne, Cartwright, and Kim are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Kim to predict the intention of a voice request using a long-short term memory recurrent neural network.  Doing so would allow for determining the identity of the user making the request.
Regarding claim 19, Li in view of Byrne and Cartwright discloses the computer program product as claimed in claim 17, but does not specifically disclose: wherein training the voice response system based on the gathered user data further comprises: predicting a topic of a voice request using a long short term memory recurrent neural network.
Kim teaches: wherein training the voice response system based on the gathered user data further comprises: predicting a topic of a voice request using a long short term memory recurrent neural network (Paragraph 0001, lines 1-3, "The present invention relates to an artificial intelligence apparatus for performing voice control using a voice extraction filter, and a method for the same."; Paragraph 0135, lines 1-4, "The processor 180 may determine or predict at least one executable operation of a terminal, based on information determined or generated by using a data analysis algorithm and a machine learning algorithm."; Paragraph 0138, lines 3-6, "Also, each of the sub-modules may provide various functions in addition to vocabulary index, user data, a work flow model, a service model, and an automatic speech recognition (ASR) system."; Paragraph 0041, lines 1-3, "The ANN may include network models such as a deep neural network (DNN), a recurrent neural network (RNN)"; Paragraph 0281, lines 1-3, "The ANN in the example of FIG. 7 includes a convolutional layer, a bidirectional Long-Short Term Memory (LSTM) layer and a fully-connected layer.").  Kim teaches predicting the intention of a voice request using a long-short term memory recurrent neural network in order to determine the identity of the user making the request (Paragraph 0001, lines 3-9, "More particularly, the present invention provides an AI apparatus for extracting a voice of each user from a voice input using a voice extraction filter for each user, for recognizing the extracted voice for each user, and for performing voice control corresponding to the recognized intention information of the voice, and a method for the same.").
Li, Byrne, Cartwright, and Kim are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Kim to predict the intention of a voice request using a long-short term memory recurrent neural network.  Doing so would allow for determining the identity of the user making the request.
Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Byrne and Cartwright, and further in view of Kawakita et al.  (US Patent Application Publication No. 2019/0347389), hereinafter Kawakita.
Regarding claim 4, Li in view of Byrne and Cartwright discloses the method as claimed in claim 1, but does not specifically disclose: wherein the wakeup signal is a change in a biometric parameter recorded on a connected Internet of Things (IoT) device.
Kawakita teaches: wherein the wakeup signal is a change in a biometric parameter recorded on a connected Internet of Things (IoT) device (Paragraph 0060, lines 9-16, "Biometric sense system 618 can provide authentication results and other signals (e.g., Wake) to controller 642 in response to being activated. In one embodiment, upon sensing a finger, biometric sense system 618 can execute an authentication operation and send the results (e.g., pass/fail) to controller 642. In addition, biometric sense system 618 can send a Wake indication."; Paragraph 0073, lines 1-2, "A controller 842 can be connected to biometric sense system 818 over a data path 827.").  Kawakita teaches using a biometric parameter as a wake signal to prevent voice access without biometric authentication (Paragraph 0031, lines 3-8, "By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data. When voice access has ended, the device can return to a secured state, preventing access without biometric re-authentication.").
Li, Byrne, Cartwright, and Kawakita are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Kawakita to use a biometric parameter as a wake signal.  Doing so would allow for preventing voice access without biometric authentication.
Regarding claim 12, Li in view of Byrne and Cartwright discloses the computer system as claimed in claim 9, but does not specifically disclose: wherein the wakeup signal is a change in a biometric parameter recorded on a connected Internet of Things (IoT) device.
Kawakita teaches: wherein the wakeup signal is a change in a biometric parameter recorded on a connected Internet of Things (IoT) device (Paragraph 0060, lines 9-16, "Biometric sense system 618 can provide authentication results and other signals (e.g., Wake) to controller 642 in response to being activated. In one embodiment, upon sensing a finger, biometric sense system 618 can execute an authentication operation and send the results (e.g., pass/fail) to controller 642. In addition, biometric sense system 618 can send a Wake indication."; Paragraph 0073, lines 1-2, "A controller 842 can be connected to biometric sense system 818 over a data path 827.").  Kawakita teaches using a biometric parameter as a wake signal to prevent voice access without biometric authentication (Paragraph 0031, lines 3-8, "By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data. When voice access has ended, the device can return to a secured state, preventing access without biometric re-authentication.").
Li, Byrne, Cartwright, and Kawakita are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Kawakita to use a biometric parameter as a wake signal.  Doing so would allow for preventing voice access without biometric authentication.
Regarding claim 20, Li in view of Byrne and Cartwright discloses the computer program product as claimed in claim 17, but does not specifically disclose: wherein the wakeup signal is a change in a biometric parameter recorded on a connected Internet of Things (IoT) device.
Kawakita teaches: wherein the wakeup signal is a change in a biometric parameter recorded on a connected Internet of Things (IoT) device (Paragraph 0060, lines 9-16, "Biometric sense system 618 can provide authentication results and other signals (e.g., Wake) to controller 642 in response to being activated. In one embodiment, upon sensing a finger, biometric sense system 618 can execute an authentication operation and send the results (e.g., pass/fail) to controller 642. In addition, biometric sense system 618 can send a Wake indication."; Paragraph 0073, lines 1-2, "A controller 842 can be connected to biometric sense system 818 over a data path 827.").  Kawakita teaches using a biometric parameter as a wake signal to prevent voice access without biometric authentication (Paragraph 0031, lines 3-8, "By using biometric authentication to enable voice access, a user can initiate voice requests to the device securely, including the access of private data. When voice access has ended, the device can return to a secured state, preventing access without biometric re-authentication.").
Li, Byrne, Cartwright, and Kawakita are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Kawakita to use a biometric parameter as a wake signal.  Doing so would allow for preventing voice access without biometric authentication.
Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Byrne and Cartwright, and further in view of Margolin (US Patent Application Publication No. 2021/0406218).
Regarding claim 5, Li in view of Byrne and Cartwright discloses the method as claimed in claim 1, but does not specifically disclose: wherein determining that user engagement is intended further comprises: using a random forest algorithm to perform a binary classification of the gathered user data.
Margolin teaches wherein determining that user engagement is intended further comprises: using a random forest algorithm to perform a binary classification of the gathered user data (Paragraph 0034, lines 1-4, "The machine learning-trained classifier 216 may implement specific algorithms to process the query data and/or the user data to determine the answer likelihood metric."; Paragraph 0064, lines 1-6, "For example, when training machine learning-trained classifier 216, one or more training data sets of training datasets 126 for queries having different features and feature values may be processed using a supervised machine learning algorithm or technique, such as gradient boosting or random forest algorithms."; Paragraph 0064, lines 20-23, "Thus, training datasets 126 may include queries falling into specific classifications, such as an answerable query or non-answerable query.").  Margolin teaches using a random forest algorithm to perform a binary classification of user data can allow for more efficient use of computing resources (Paragraph 0011, lines 1-10, "The subject technology provides for utilizing machine learning algorithms and treating the technical problem as a recommendation system. Improving the detection and filtering of relationships between users and queries can result in more efficient usage of computing resources—there is less network bandwidth used for individual requests made for each detected user-query relationship, for example, and computing load is reduced on a processing server that may have to attempt to process multiple queries for all possible users of a pool.”).
Li, Byrne, Cartwright, and Margolin are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Margolin to use a random forest algorithm to perform a binary classification of user data.  Doing so would allow for more efficient use of computing resources.
Regarding claim 13, Li in view of Byrne and Cartwright discloses the computer system as claimed in claim 9, but does not specifically disclose: wherein determining that user engagement is intended further comprises: using a random forest algorithm to perform a binary classification of the gathered user data.
Margolin teaches wherein determining that user engagement is intended further comprises: using a random forest algorithm to perform a binary classification of the gathered user data (Paragraph 0034, lines 1-4, "The machine learning-trained classifier 216 may implement specific algorithms to process the query data and/or the user data to determine the answer likelihood metric."; Paragraph 0064, lines 1-6, "For example, when training machine learning-trained classifier 216, one or more training data sets of training datasets 126 for queries having different features and feature values may be processed using a supervised machine learning algorithm or technique, such as gradient boosting or random forest algorithms."; Paragraph 0064, lines 20-23, "Thus, training datasets 126 may include queries falling into specific classifications, such as an answerable query or non-answerable query.").  Margolin teaches using a random forest algorithm to perform a binary classification of user data can allow for more efficient use of computing resources (Paragraph 0011, lines 1-10, "The subject technology provides for utilizing machine learning algorithms and treating the technical problem as a recommendation system. Improving the detection and filtering of relationships between users and queries can result in more efficient usage of computing resources—there is less network bandwidth used for individual requests made for each detected user-query relationship, for example, and computing load is reduced on a processing server that may have to attempt to process multiple queries for all possible users of a pool.”).
Li, Byrne, Cartwright, and Margolin are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Margolin to use a random forest algorithm to perform a binary classification of user data.  Doing so would allow for more efficient use of computing resources.
Regarding claim 21, Li in view of Byrne and Cartwright discloses the computer program product as claimed in claim 17, but does not specifically disclose: wherein determining that user engagement is intended further comprises: using a random forest algorithm to perform a binary classification of the gathered user data.
Margolin teaches wherein determining that user engagement is intended further comprises: using a random forest algorithm to perform a binary classification of the gathered user data (Paragraph 0034, lines 1-4, "The machine learning-trained classifier 216 may implement specific algorithms to process the query data and/or the user data to determine the answer likelihood metric."; Paragraph 0064, lines 1-6, "For example, when training machine learning-trained classifier 216, one or more training data sets of training datasets 126 for queries having different features and feature values may be processed using a supervised machine learning algorithm or technique, such as gradient boosting or random forest algorithms."; Paragraph 0064, lines 20-23, "Thus, training datasets 126 may include queries falling into specific classifications, such as an answerable query or non-answerable query.").  Margolin teaches using a random forest algorithm to perform a binary classification of user data can allow for more efficient use of computing resources (Paragraph 0011, lines 1-10, "The subject technology provides for utilizing machine learning algorithms and treating the technical problem as a recommendation system. Improving the detection and filtering of relationships between users and queries can result in more efficient usage of computing resources—there is less network bandwidth used for individual requests made for each detected user-query relationship, for example, and computing load is reduced on a processing server that may have to attempt to process multiple queries for all possible users of a pool.”).
Li, Byrne, Cartwright, and Margolin are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Margolin to use a random forest algorithm to perform a binary classification of user data.  Doing so would allow for more efficient use of computing resources.
Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Byrne and Cartwright, and further in view of Demsey (US Patent No. 9,374,464).
Regarding claim 6, Li in view of Byrne and Cartwright discloses the method as claimed in claim 1, but does not specifically disclose: wherein engaging with the user through the at least one connected device further comprises: providing the user with a customized menu based on the user data; analyzing user feedback; and predicting a user topic.
Demsey teaches:
wherein engaging with the user through the at least one connected device further comprises: providing the user with a customized menu based on the user data (Column 9, lines 19-21, "The menu application may also generate content for a customized menu based upon the received inputs from the user, call data, and/or user data.");
analyzing user feedback (Column 11, lines 20-29, "After the determined IVR response is transmitted to the user, the IVR system 136 may receive additional call data from the user. The IVR system 136 may transmit the new call data to the correlating system 102. Correlating system 102 at step 322 may receive the call data relating to interactions with the IVR system 136 by the user. Then, at step 324, the correlating system 102 may update the newly received call data from an IVR system 136 with the retrieved user data and call data stored in the database 102A."; The additional call data reads on the user feedback.);
and predicting a user topic (Column 10, lines 48-52, "At step 318, the correlating system 102 may determine an IVR response for the IVR system 136 to transmit to the user based on the received call data and the retrieved user data and call data when the confidence score is within the threshold value."; Column 9, lines 15-18, "When the call data and user data reflects that the user is a sports fan, the customized menu, customized content, and/or customized advertisements may related to sports topics."; Determining that the call data is associated with a topic reads on predicting a user topic.).
Demsey teaches providing a user with customized menus based on received user data and using additional data received from the user to predict a topic associated with the user can allow for providing content targeted to the user (Column 3, lines 46-51, " The present disclosure relates to systems and methods that may provide dynamic interactive voice response (“IVR”) systems that can provide targeted content and/or advertisements based on telephone calls by users to IVR systems and based on online user data related to the user making the telephone call.")
Li, Byrne, Cartwright, and Demsey are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Demsey to provide a user with customized menus based on received user data and use additional data received from the user to predict a topic associated with the user.  Doing so would allow for providing content targeted to the user.
Regarding claim 14, Li in view of Byrne and Cartwright discloses the computer system as claimed in claim 9, but does not specifically disclose: wherein engaging with the user through the at least one connected device further comprises: providing the user with a customized menu based on the user data; analyzing user feedback; and predicting a user topic.
Demsey teaches:
wherein engaging with the user through the at least one connected device further comprises: providing the user with a customized menu based on the user data (Column 9, lines 19-21, "The menu application may also generate content for a customized menu based upon the received inputs from the user, call data, and/or user data.");
analyzing user feedback (Column 11, lines 20-29, "After the determined IVR response is transmitted to the user, the IVR system 136 may receive additional call data from the user. The IVR system 136 may transmit the new call data to the correlating system 102. Correlating system 102 at step 322 may receive the call data relating to interactions with the IVR system 136 by the user. Then, at step 324, the correlating system 102 may update the newly received call data from an IVR system 136 with the retrieved user data and call data stored in the database 102A."; The additional call data reads on the user feedback.);
and predicting a user topic (Column 10, lines 48-52, "At step 318, the correlating system 102 may determine an IVR response for the IVR system 136 to transmit to the user based on the received call data and the retrieved user data and call data when the confidence score is within the threshold value."; Column 9, lines 15-18, "When the call data and user data reflects that the user is a sports fan, the customized menu, customized content, and/or customized advertisements may related to sports topics."; Determining that the call data is associated with a topic reads on predicting a user topic.).
Demsey teaches providing a user with customized menus based on received user data and using additional data received from the user to predict a topic associated with the user can allow for providing content targeted to the user (Column 3, lines 46-51, " The present disclosure relates to systems and methods that may provide dynamic interactive voice response (“IVR”) systems that can provide targeted content and/or advertisements based on telephone calls by users to IVR systems and based on online user data related to the user making the telephone call.")
Li, Byrne, Cartwright, and Demsey are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Demsey to provide a user with customized menus based on received user data and use additional data received from the user to predict a topic associated with the user.  Doing so would allow for providing content targeted to the user.
Regarding claim 22, Li in view of Byrne and Cartwright discloses the computer program product as claimed in claim 17, but does not specifically disclose: wherein engaging with the user through the at least one connected device further comprises: providing the user with a customized menu based on the user data; analyzing user feedback; and predicting a user topic.
Demsey teaches:
wherein engaging with the user through the at least one connected device further comprises: providing the user with a customized menu based on the user data (Column 9, lines 19-21, "The menu application may also generate content for a customized menu based upon the received inputs from the user, call data, and/or user data.");
analyzing user feedback (Column 11, lines 20-29, "After the determined IVR response is transmitted to the user, the IVR system 136 may receive additional call data from the user. The IVR system 136 may transmit the new call data to the correlating system 102. Correlating system 102 at step 322 may receive the call data relating to interactions with the IVR system 136 by the user. Then, at step 324, the correlating system 102 may update the newly received call data from an IVR system 136 with the retrieved user data and call data stored in the database 102A."; The additional call data reads on the user feedback.);
and predicting a user topic (Column 10, lines 48-52, "At step 318, the correlating system 102 may determine an IVR response for the IVR system 136 to transmit to the user based on the received call data and the retrieved user data and call data when the confidence score is within the threshold value."; Column 9, lines 15-18, "When the call data and user data reflects that the user is a sports fan, the customized menu, customized content, and/or customized advertisements may related to sports topics."; Determining that the call data is associated with a topic reads on predicting a user topic.).
Demsey teaches providing a user with customized menus based on received user data and using additional data received from the user to predict a topic associated with the user can allow for providing content targeted to the user (Column 3, lines 46-51, " The present disclosure relates to systems and methods that may provide dynamic interactive voice response (“IVR”) systems that can provide targeted content and/or advertisements based on telephone calls by users to IVR systems and based on online user data related to the user making the telephone call.")
Li, Byrne, Cartwright, and Demsey are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Demsey to provide a user with customized menus based on received user data and use additional data received from the user to predict a topic associated with the user.  Doing so would allow for providing content targeted to the user.
Claims 7 – 8, 15 – 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Byrne and Cartwright, and further in view of Chan et al. ("Making Telecommunications Services Accessible to People with Severe Communication Disabilities"), hereinafter Chan, and Sowah et al. ("Think to Speak - A Piezoelectric-EEG system for Augmentative and Alternative Communication (AAC) using Recurrent Neural Networks"), hereinafter Sowah.
Regarding claim 7, Li in view of Byrne and Cartwright discloses the method as claimed in claim 1, but does not specifically disclose: wherein the user data is stored in a database, and wherein the database is updated, based on engagement with the user, to correlate the user data with a user topic predicted by a long short term memory recurrent neural network.
Chan teaches: wherein the user data is stored in a database, and wherein the database is updated, based on engagement with the user, to correlate the user data with a predicted user topic (Section IIIA, lines 16-18, "Database for storing (1) the chat records and (2) user credentials and login information. These databases are installed at the server side."; Section IIIA, lines 19-23, "Computational logics which are machine learning algorithms (hosted at the server side) to study users' patterns of AAC symbol usage so that a list of most probable succeeding symbols can be provided upon the selection of a particular symbol."; Determining the most probably succeeding symbols based on patterns of symbol usage for a user reads on correlating the user data with a predicted topic.).  Chan teaches storing user data in a database and correlating the user data with a predicted topic in order to allow users with complex communication needs to conduct telephone conversations (Abstract, lines 8-12, "A semantic image-based cloud augmentative and alternative communication system has been developed in an 18-month project. The system enables people with complex communication needs to conduct telephone conversations.").
Li, Byrne, Cartwright, and Chan are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Chan to store user data in a database and correlate the user data with a predicted topic.  Doing so would allow for users with complex communication needs to conduct telephone conversations.
Li in view of Byrne and Cartwright and further in view of Chan does not specifically disclose the user topic predicted by a long short term memory recurrent neural network.
Sowah teaches the user topic predicted by a long short term memory recurrent neural network (Page 2, left column, lines 28-29, "The objective of this project is to create a more affordable and adaptable AAC system with LSTM RNN response generation").  Sowah teaches using a long-short term memory recurrent neural network to predict a user topic in order to retain information for longer periods of time to improve comprehension of the data from the user (Page 2, left column, lines 14-23, "The result is of supreme importance: sequential information is preserved in RNNs and can be used to form additional correlations and therefore improve model comprehension of inputted data. This is the primary reason why RNNs are applied to natural language processing (NLP) tasks. When the internal storage state of an RNN is unrolled and replaced by a long short-term memory (LSTM) cell, an LSTM Network is formed. The added complexity of an LSTM network results in the retention of information for even longer periods of time, as compared to traditional RNNs.")
Li, Byrne, Cartwright, Chan, and Sowah are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright and further in view of Chan to incorporate the teachings of Sowah to use a long-short term memory recurrent neural network to predict a user topic.  Doing so allows for retaining information for longer periods of time to improve comprehension of the data from the user.
Regarding claim 8, Li in view of Byrne, Cartwright, Chan, and Sowah discloses the method as claimed in claim 7.
Byrne further teaches:
wherein the plurality of predefined voice menus are stored in the database (Column 18, lines 43-50, “Application software 222 for providing an adaptive VUI may be implemented in association with one or multiple modules as a part of software system 420 (FIG. 4B). It may prove advantageous to construct a specialized apparatus to execute said modules by way of dedicated computer systems with hard-wired logic code stored in non-volatile memory, such as, by way of example, read-only memory (ROM).”; The software for providing the voice user interface (VUI) stored in memory reads on the predefined voice menus stored in the database.),
and wherein each of the plurality of predefined voice menus is dynamically amended by the voice response system based on the gathered data (Column 13, lines 16-20, “In embodiments of the system, the VUI includes menus that adjust based on familiarity of the user with the system. For example, in one embodiment, the user can provide menu design information 313 to customize system menus to his or her preference.”; Column 13, lines 55-67, “In one or more embodiments, the system automatically adjusts menu length based on the nature and extent of user interaction with the system. As a user continues to interact with the system, the user learns more about the availability of the domains, the paths leading to a certain domain, and the various commands available for accessing different types of contents. For a novice user, however, traversing the system may be a bit of a challenge until the user becomes familiar with the system's intricacies. Thus, in some embodiments, the system monitors and records a user's interaction history 330 with the system, as illustrated in FIG. 3B, and uses that information to adapt the system menu to the needs of the user.”).
Byrne teaches storing voice user interface menus and adjusting the menus based on recorded user data in order to dynamically adapt a voice user interface to interact with a user in a natural conversational style (Column 4, lines 28-32, “Information management systems and corresponding methods, according to one or more embodiments of the invention, facilitate and provide electronic services for interactive voice systems that dynamically adapt to interact with a user in a natural conversational style.”).
Li, Byrne, Cartwright, Chan, and Sowah are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne, Cartwright, Chan, and Sowah to further incorporate the teachings of Byrne to store voice user interface menus and adjust the menus based on recorded user data.  Doing so would allow for dynamically adapting a voice user interface to interact with a user in a natural conversational style.
Regarding claim 15, Li in view of Byrne and Cartwright discloses the computer system as claimed in claim 9, but does not specifically disclose: wherein the user data is stored in a database, and wherein the database is updated, based on engagement with the user, to correlate the user data with a user topic predicted by a long short term memory recurrent neural network.
Chan teaches: wherein the user data is stored in a database, and wherein the database is updated, based on engagement with the user, to correlate the user data with a predicted user topic (Section IIIA, lines 16-18, "Database for storing (1) the chat records and (2) user credentials and login information. These databases are installed at the server side."; Section IIIA, lines 19-23, "Computational logics which are machine learning algorithms (hosted at the server side) to study users' patterns of AAC symbol usage so that a list of most probable succeeding symbols can be provided upon the selection of a particular symbol."; Determining the most probably succeeding symbols based on patterns of symbol usage for a user reads on correlating the user data with a predicted topic.).  Chan teaches storing user data in a database and correlating the user data with a predicted topic in order to allow users with complex communication needs to conduct telephone conversations (Abstract, lines 8-12, "A semantic image-based cloud augmentative and alternative communication system has been developed in an 18-month project. The system enables people with complex communication needs to conduct telephone conversations.").
Li, Byrne, Cartwright, and Chan are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Chan to store user data in a database and correlate the user data with a predicted topic.  Doing so would allow for users with complex communication needs to conduct telephone conversations.
Li in view of Byrne and Cartwright and further in view of Chan does not specifically disclose the user topic predicted by a long short term memory recurrent neural network.
Sowah teaches the user topic predicted by a long short term memory recurrent neural network (Page 2, left column, lines 28-29, "The objective of this project is to create a more affordable and adaptable AAC system with LSTM RNN response generation").  Sowah teaches using a long-short term memory recurrent neural network to predict a user topic in order to retain information for longer periods of time to improve comprehension of the data from the user (Page 2, left column, lines 14-23, "The result is of supreme importance: sequential information is preserved in RNNs and can be used to form additional correlations and therefore improve model comprehension of inputted data. This is the primary reason why RNNs are applied to natural language processing (NLP) tasks. When the internal storage state of an RNN is unrolled and replaced by a long short-term memory (LSTM) cell, an LSTM Network is formed. The added complexity of an LSTM network results in the retention of information for even longer periods of time, as compared to traditional RNNs.")
Li, Byrne, Cartwright, Chan, and Sowah are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright and further in view of Chan to incorporate the teachings of Sowah to use a long-short term memory recurrent neural network to predict a user topic.  Doing so allows for retaining information for longer periods of time to improve comprehension of the data from the user.
Regarding claim 16, Li in view of Byrne, Cartwright, Chan, and Sowah discloses the computer system as claimed in claim 15.
Byrne further teaches:
wherein the plurality of predefined voice menus are stored in the database (Column 18, lines 43-50, “Application software 222 for providing an adaptive VUI may be implemented in association with one or multiple modules as a part of software system 420 (FIG. 4B). It may prove advantageous to construct a specialized apparatus to execute said modules by way of dedicated computer systems with hard-wired logic code stored in non-volatile memory, such as, by way of example, read-only memory (ROM).”; The software for providing the voice user interface (VUI) stored in memory reads on the predefined voice menus stored in the database.),
and wherein each of the plurality of predefined voice menus is dynamically amended by the voice response system based on the gathered data (Column 13, lines 16-20, “In embodiments of the system, the VUI includes menus that adjust based on familiarity of the user with the system. For example, in one embodiment, the user can provide menu design information 313 to customize system menus to his or her preference.”; Column 13, lines 55-67, “In one or more embodiments, the system automatically adjusts menu length based on the nature and extent of user interaction with the system. As a user continues to interact with the system, the user learns more about the availability of the domains, the paths leading to a certain domain, and the various commands available for accessing different types of contents. For a novice user, however, traversing the system may be a bit of a challenge until the user becomes familiar with the system's intricacies. Thus, in some embodiments, the system monitors and records a user's interaction history 330 with the system, as illustrated in FIG. 3B, and uses that information to adapt the system menu to the needs of the user.”).
Byrne teaches storing voice user interface menus and adjusting the menus based on recorded user data in order to dynamically adapt a voice user interface to interact with a user in a natural conversational style (Column 4, lines 28-32, “Information management systems and corresponding methods, according to one or more embodiments of the invention, facilitate and provide electronic services for interactive voice systems that dynamically adapt to interact with a user in a natural conversational style.”).
Li, Byrne, Cartwright, Chan, and Sowah are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne, Cartwright, Chan, and Sowah to further incorporate the teachings of Byrne to store voice user interface menus and adjust the menus based on recorded user data.  Doing so would allow for dynamically adapting a voice user interface to interact with a user in a natural conversational style.
Regarding claim 23, Li in view of Byrne and Cartwright discloses the computer program product as claimed in claim 17, but does not specifically disclose: wherein the user data is stored in a database, and wherein the database is updated, based on engagement with the user, to correlate the user data with a user topic predicted by a long short term memory recurrent neural network.
Chan teaches: wherein the user data is stored in a database, and wherein the database is updated, based on engagement with the user, to correlate the user data with a predicted user topic (Section IIIA, lines 16-18, "Database for storing (1) the chat records and (2) user credentials and login information. These databases are installed at the server side."; Section IIIA, lines 19-23, "Computational logics which are machine learning algorithms (hosted at the server side) to study users' patterns of AAC symbol usage so that a list of most probable succeeding symbols can be provided upon the selection of a particular symbol."; Determining the most probably succeeding symbols based on patterns of symbol usage for a user reads on correlating the user data with a predicted topic.).  Chan teaches storing user data in a database and correlating the user data with a predicted topic in order to allow users with complex communication needs to conduct telephone conversations (Abstract, lines 8-12, "A semantic image-based cloud augmentative and alternative communication system has been developed in an 18-month project. The system enables people with complex communication needs to conduct telephone conversations.").
Li, Byrne, Cartwright, and Chan are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright to incorporate the teachings of Chan to store user data in a database and correlate the user data with a predicted topic.  Doing so would allow for users with complex communication needs to conduct telephone conversations.
Li in view of Byrne and Cartwright and further in view of Chan does not specifically disclose the user topic predicted by a long short term memory recurrent neural network.
Sowah teaches the user topic predicted by a long short term memory recurrent neural network (Page 2, left column, lines 28-29, "The objective of this project is to create a more affordable and adaptable AAC system with LSTM RNN response generation").  Sowah teaches using a long-short term memory recurrent neural network to predict a user topic in order to retain information for longer periods of time to improve comprehension of the data from the user (Page 2, left column, lines 14-23, "The result is of supreme importance: sequential information is preserved in RNNs and can be used to form additional correlations and therefore improve model comprehension of inputted data. This is the primary reason why RNNs are applied to natural language processing (NLP) tasks. When the internal storage state of an RNN is unrolled and replaced by a long short-term memory (LSTM) cell, an LSTM Network is formed. The added complexity of an LSTM network results in the retention of information for even longer periods of time, as compared to traditional RNNs.")
Li, Byrne, Cartwright, Chan, and Sowah are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Byrne and Cartwright and further in view of Chan to incorporate the teachings of Sowah to use a long-short term memory recurrent neural network to predict a user topic.  Doing so allows for retaining information for longer periods of time to improve comprehension of the data from the user.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. (US Patent No. 10,614,800), hereinafter McMahon, in view of Kandpal et al. (“Contextual Chatbot for Healthcare Purposes using Deep Learning”), hereinafter Kandpal.
Regarding claim 24, McMahon discloses a method for voice responses, the method comprising:
receiving a non-routine request from a user (Column 8, lines 40-47, "Another aspect of the development platform is that, instead of requiring a developer or administrator to manually create an entire interaction model (directly or indirectly), the development platform provides a pre-populated general interaction model that can handle almost any end user request without input from the developer or administrator. As described later, the development platform can be customized by the user to handle any unusual requests."),
wherein the received non-routine request is triggered by analyzing, using at least one natural language processing algorithm, a learned interaction, wherein the interaction is learned using a deep learning algorithm (Column 7, lines 26-34, “In general, in an aspect, intents and slot information are received from an assistant platform based on requests of end-users of interaction assistants. The intents and slot information have been derived by natural language processing. Additional natural language processing his applied to the intents and slot information received from the assistant platform. Additional information about the requests of the end users is derived based on the additional natural language processing.”; Column 7, lines 54-60, “Machine learning techniques are automatically applied to stored sample utterances, stored general utterance patterns, or sample utterances proposed by developers of interaction applications, to identify additional general utterance patterns. The additional general utterance patterns in the set of available general utterance pattern our exposed by the user interface.”);
and providing a voice response (Column 5, lines 35-37, "The re-expressed speech markup language string is provided to an interaction assistant platform for use in a text to speech presentation of a response to an end user.").
McMahon does not specifically disclose: utilizing health conditions of the user to predict a topic of the non-routine request.
Kandpal teaches:
utilizing health conditions of the user to predict a topic of the non-routine request (Section IV, lines 1-3, "We tried to cover as many domains of diseases as we can for our chatbot. This Chatbot aims to diagnose basic healthcare difficulties we usually face in our daily lives"; Section IV, lines 4-6, "following domains are covered in this chatbot, this chatbot gives basic predictive diagnosis which can help patients to get an idea about what disease they might be facing."; Figure 12, "User Input: I am having cough, shortness of breath, fever chills"; The domains of diseases read on topics, the predictive diagnosis reads on predicting a topic, and the input symptoms of cough, shortness of breath, fever, and chills read on health conditions.).
Kandpal teaches using health conditions to predict a diagnosis from a user inquiry in order to manage medical problems (Section I, lines 51-54, "Virtual Assistants making a conversation via textual methods are contributing to identifying symptoms, chronic health problems managing medications and monitoring.").
McMahon and Kandpal are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified McMahon to incorporate the teachings of Kandpal to use health conditions to predict a medical topic from a user inquiry.  Doing so allows for managing medical problems.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US Patent Application Publication No. 2020/0273448), hereinafter Min, in view of Robert Jose et al. (US Patent Application Publication No. 2021/0174795), hereinafter Robert Jose.
Regarding claim 25, Min discloses a method for generating a command, the method comprising: processing sequences of data using a long short term memory recurrent neural network model (Paragraph 0017, lines 1-7, "In the embodiments described herein, a machine learning engine may be used to learn these patterns behind possible user commands (e.g., from historical data), and accurately predict if the current command has already been completed, or what the next command is likely to be. For example, a long short term memory (LSTM) network may be used to predict the end of a command.  An LSTM network is a variation of a Recurrent Neural Network (RNN)").
Min does not specifically disclose: predicting a topic of the command based on at least one observed behavioral parameter.
Robert Jose teaches: predicting a topic of the command based on at least one observed behavioral parameter (Abstract, lines 2-8, "The system determines a command that is expected to be received, and generates a voice command recommendation that corresponds to the predicted command. The predicted command can be based on the user's behavior, a plurality of users' behavior, environmental circumstances such as a phone call ring, or a combination thereof.").  Robert Jose teaches predicting a command based on a user’s behavior in order to assist the user and reduce the effort required by the user (Paragraph 0010, lines 1-9, "The present disclosure describes systems and methods for identifying the most convenient time and circumstance for a user to use voice commands instead of using remote controllers, and then suggest appropriate voice commands to the user. This functionality will help the system to be more assistive to the user by requiring minimal efforts for any interactive function. This functionality will help the user to understand the usage and advantages of a conversation system.").
Min and Robert Jose are considered to be analogous to the claimed invention because they are in the same field of voice response systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Min to incorporate the teachings of Robert Jose to predict a command based on a user’s behavior.  Doing so allows for assisting the user and reducing the effort required by the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657